Citation Nr: 0523368	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes-related 
eye disorder.

2.  Entitlement to service connection for a stomach disorder 
(claimed as a stomach infection), to include irritable bowel 
syndrome, gastritis and colon polyps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In July 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to a diabetes-related eye condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show the veteran's current 
stomach disorder, including irritable bowel syndrome, 
gastritis and colon polyps, is etiologically linked to his 
service or any incident therein.


CONCLUSION OF LAW

A stomach disorder, to include irritable bowel syndrome, 
gastritis and colon polyps, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in October 2003 and a supplemental statement of the case 
in July 2004, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In October 2002, prior to the January 2003 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for a stomach disorder, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
should advise VA if he did not have any additional evidence 
he wanted considered.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did state that he should advise them if he 
did not have additional evidence.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
evidence he still needed to send to VA, the evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional evidence 
that he possessed or knew of that could help to substantiate 
his claim.  At this stage of the appeal, no further notice is 
needed to comply with the VCAA, and the Board finds that any 
failure to provide the veteran with VCAA notice did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records and stressor 
verification records from all relevant sources identified by 
the veteran, and for which he authorized VA to request, were 
obtained by the RO.  38 U.S.C.A. § 5103A.  In this regard the 
Board notes that the record contains the following pertinent 
records:  service medical records and private treatment 
records, as well as a transcript of the veteran's testimony 
at his hearing.  The veteran has not alleged that there are 
any other available outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.  His February 
1973 separation examination report shows that examination of 
his abdomen and viscera was normal.  

Private treatment records, dating from September 1987 to 
March 2002, show that the veteran reported treatment for 
questionable irritable bowel syndrome in March 1998.  In 
March 2001, he underwent an esophagogastroduodenoscopy with 
biopsies.  The postoperative diagnoses included diffuse 
nonerosive gastritis, a likely lipoma and nonerosive reflux 
disease.  April 2001 clinic notes show the veteran complained 
of symptoms of bloating after drinking or eating anything.  
He was found to have mild gastritis, but it was H. pylori 
negative.  The impression was gastritis with non-ulcer 
dyspepsia, post prandial bloating and colon polyps per 
history.  An August 2001 computed tomography (CT) revealed no 
significant abnormality and no evidence of intra-abdominal 
lymphadenopathy.  August 2001 clinic notes show an impression 
of non-erosive gastritis and submucosal gastric lesion, colon 
polyps by history.  

During his July 2005 video conference hearing, the veteran 
testified that he initially began having stomach problems, 
including swelling and uncomfortable feelings after meals.  A 
Dr. Kerr at the Control Disease Center treated him for his 
symptoms.  He testified that Dr. Kerr told him that he was 
exposed to an unspecified bacterium during his service in 
Vietnam that remained dormant in his system until 1979.  The 
veteran testified that he attempted to obtain copies of those 
treatment records, but was unsuccessful.  He testified that 
the treatment records were unavailable.  He further testified 
that he had advised his VA physician of his diagnosis and 
that he was provided medication through VA for ongoing 
treatment of his stomach disorder.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his stomach 
disorder.  While the evidence reveals that he currently 
suffers from gastritis, the competent, probative evidence of 
record does not etiologically link his current stomach 
disorder to his service.  Post-service medical evidence of 
record does not indicate treatment for stomach complaints 
until March 1998 and it does not link his current complaints 
to service.  In this regard, the veteran testified that he 
receives ongoing treatment at VA, but has not alleged that 
his VA physician etiologically linked his current stomach 
disorder to his service or any incident therein.  
Furthermore, although the veteran indicates that a private 
physician linked his symptoms to service in 1979, there is no 
objective evidence of such and the veteran testified that the 
1979 records are unavailable.

While the veteran believes his currently diagnosed stomach 
disorder is a result of bacteria he ingested in service, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for a 
stomach disorder, to include irritable bowel syndrome, 
gastritis and colon polyps, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a stomach disorder, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Service connection for a stomach disorder is denied.


REMAND

During his July 2005 video conference hearing before the 
undersigned, the veteran testified that he had been receiving 
VA treatment for his eye condition for approximately a year 
in Richmond, Virginia.  He further testified that both his 
primary physician and the eye specialist at VA had 
etiologically linked his current eye condition to his 
diabetes.  As these treatment records may be pertinent to his 
claim and are within the control of VA, they should be 
obtained and associated with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his current eye condition.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VA Medical Center in Richmond, Virginia, 
dating from May 2004 to the present, 
should be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  The RO should advise the veteran that 
he may submit medical evidence, including 
a statement for a physician, addressing 
the etiology of his eye disorder and 
whether his eye disorder is due to or the 
result of his service-connected type 2 
diabetes mellitus.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim.  If 
the issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  The 
RO must ensure that the veteran has been 
properly notified what evidence is 
necessary to substantiate the claim, what 
portion of that evidence must be secured 
by the veteran, and what portion will be 
secured by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


